SheRwin, J.
It is contended by the appellant that the verdict in this case was a quotient verdict, and it is conceded by the appellee that if such were the case it should not stand. The petition was in counts — countone alleging damages for slander; count two claiming damages for the trespass of stock. After some deliberation, the jury voted that the plaintiff was entitled to a verdict. It was then suggested that each member of the jury note the amount he thought the plaintiff entitled to, and that the several sums so stated be added together and divided by twelve for the purpose, of ascertaining the average. The record conclusively shows that there was no agreement that.the sum so found should be the verdict of the jury, and it was not in fact their verdict.
*430The jury awarded the plain tiff $22.50 on the second count of his petition, and pending the motion for a new trial he remitted $25 of the amount found by the jury, that being the entire sum claimed under the second count of his petition. This left only the damages claimed for slander, a'nd the court was clearly justified in refusing a new trial.
The judgment is therefore affirmed.